                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JASON JARRELL SPIKES                                                 CIVIL ACTION
 VERSUS                                                               NO. 19‐12045
 MATTHEW CAPLAN                                                       SECTION: AT@(5)


                                         ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge=s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter.   Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 30th day of December, 2019.




                                                     GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE
